[SECUREALERT LETTERHEAD] December 13, 2010 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 ATTN: Larry Spirgel, Assistant Director Celeste M. Murphy, Legal Branch Chief John Zitko, Staff Attorney Re: SecureAlert, Inc. Registration Statement on Form S-1 File No. 333-169324 Request for Effectiveness Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, SecureAlert, Inc. (the “Company”) hereby requests acceleration of the effective date of the above-referenced Registration Statement, including all amendments thereto, so that it may become effective at 5:30 p.m. Eastern Time on December 15, 2010, or as soon thereafter as practicable. The Company acknowledges that: Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We request that we be notified of such effectiveness by a telephone call to Wayne D. Swan of Durham, Jones & Pinegar at (801) 415-3000, and that such effectiveness also be confirmed in writing. Very truly yours, SecureAlert, Inc. David G. Derrick Chief Executive Officer Securities and Exchange Commission Decenber 13, 2010 Page 2 cc: John L. Hastings, III Chad Olsen (SecureAlert, Inc.) Kevin R. Pinegar, Esq. Wayne D. Swan, Esq. (Durham Jones & Pinegar, P.C.)
